Exhibit 10.1

 

[g175691kei001.jpg]

 

1 Terminal Drive, Plainview, New York 11803 · Phone (516) 677-0200 · Fax (516)
719-1219 · Internet www.veeco.com

 

September 20, 2010

 

Dr. Mark R. Munch

 

Re: Green Acres Transaction / Retention Incentive Arrangement

 

Dear Mark:

 

As you know, Veeco Instruments Inc. (“Veeco” or the “Company”) recently signed a
definitive agreement for the sale of its Metrology business (the “Green Acres”
transaction).  You are a valued member of the Veeco team whose contributions
were and are considered critical to the continued operations and the effective
marketing, sale, transition and integration of Green Acres.  In this connection,
we are pleased to confirm the following incentives, offered to you as a means of
securing your continued service to Veeco through the deal closing date (your
“Continued Employment”) and your assistance with the transition and integration
of the business to the buyer and to provide you additional financial security
during and after this period.

 

1.               Transaction Incentive.  In exchange for (i) your Continued
Employment with Veeco and (ii) provided that the Green Acres transaction is
closed and generates sale proceeds of $180 million or more, you will receive a
Transaction Incentive based on the value of the deal.  The Transaction Incentive
amount is based on a formula tied to the value of the deal. The following
examples are provided as a reference.

 

Deal Sale Proceeds

 

Transaction Incentive

 

$250 million:

 

$

1,440,000

 

$229 million:

 

$

1,137,600

 

$200 million:

 

$

720,000

 

$180 million:

 

$

540,000

 

 

 

The actual Transaction Incentive will be determined between the amounts shown
above and calculated based on the actual value of the deal.  Payment of the
Transaction Incentive, if earned, will be made in a single lump sum within
thirty (30) days of the deal closing date.

 

The Transaction Incentive will expire if the Green Acres transaction is not
closed on or before July 1, 2011.

 

2.               Equity Incentive.  In exchange for (i) your Continued
Employment with Veeco, and (ii) provided that the Green Acres transaction is
closed and generates sale proceeds of $200 million or more, then on the closing
date of the transaction, you will receive an equity incentive (the “Equity
Incentive”) that will provide for:

 

·                  The acceleration of vesting, by twelve (12) months, of any
then current, outstanding and unvested Veeco equity award, and

 

--------------------------------------------------------------------------------


 

·                  A period of twelve (12) months, not to exceed the original
term of the stock option award, during which any outstanding, vested stock
options may be exercised.

 

Additionally, provided that (i) you accept a comparable offer of employment (a
“Comparable Offer”), as that term is defined below, with the acquiring entity
(the “Acquirer”), and (ii) you remain in the Acquirer’s employment for a period
of at least six (6) months following the closing date, then on the six (6) month
anniversary of the closing date you will receive an additional equity incentive
(the “Additional Equity Incentive”) that will provide for:

 

·                  The acceleration of vesting of any current and outstanding
Veeco equity award remaining unvested at such time, and

·                  A period of six (6) months, not to exceed the original term
of the stock option award, during which any such outstanding, vested stock
options may be exercised.

 

For purposes of this Additional Equity Incentive, a Comparable Offer is defined
as any offer of employment by the Acquirer that does not trigger the Good Reason
provisions contained in the Company’s Senior Executive Change in Control Policy.

 

The Equity Incentive and Additional Equity Incentive will expire if the Green
Acres transaction is not closed on or before July 1, 2011.

 

3.               Management Bonus.  As a participant in the Veeco Management
Bonus Plan, you will be entitled to receive pro-rated management bonus awards,
if earned (the “Earned Bonuses”), for the year in which your Veeco employment
terminates as a direct result of the sale of the Green Acres transaction. 
Payment of Earned Bonuses will be made no later than the time at which bonuses
are paid to Veeco’s bonus plan participants generally.

 

4.               Senior Executive Change in Control Policy.  You are a
participant in the Veeco Sr. Executive Change in Control Policy (the “CIC
Policy”).  In accordance with the terms and conditions of the CIC Policy, if you
accept employment with the Acquirer, then you may be entitled to certain
severance benefits in the event of your termination of employment in connection
with or during the eighteen (18) month period following a Group Change in
Control.  For purposes of the CIC Policy, the Green Acres transaction qualifies
as a Group Change in Control.  In the event you qualify for and are paid
benefits hereunder and later qualify for similar benefits under the CIC Policy,
you agree that no benefits will be payable under the CIC Policy which are
duplicative of the benefits payable hereunder.

 

5.               Eligibility / Requirements.  In order to receive the benefits
described herein, you must:

 

·                  Except as may be otherwise specified herein, remain employed
by the Company (or the Acquirer, as the case may be) until such benefit is
earned, and

·                  Devote your full-time working hours to your employment with
the Company (or the Acquirer, as the case may be), and

·                  Perform your job responsibilities and any other duties that
may be assigned in connection with the Green Acres transaction and transition in
good faith and to the best of your abilities, and

 

2

--------------------------------------------------------------------------------


 

·                  Execute (and not revoke) a general release of claims in a
form satisfactory to Veeco (provided that you do not have to release claims for
payments or benefits to be provided hereunder at a future date).

 

6.               Employee at Will.  You and Veeco acknowledge that you are an
employee at will.  Nothing herein shall be deemed to be an employment agreement
or in any way create an obligation of Veeco to offer or provide employment to
you or for you to remain an employee of Veeco.

 

7.               Tax Withholding.  Veeco shall be entitled to withhold from the
payments to be made hereunder all federal, state and local taxes that employers
are required by law to withhold therefrom.

 

8.               Amendment; Waiver.  The provisions of this Agreement may not be
modified, amended or waived except in writing signed by both parties hereto. 
The waiver of compliance with any provision of this Agreement shall not operate
as a waiver of any other provision of this Agreement or of any subsequent breach
of this Agreement.

 

9.               Cause. “Cause” shall mean (i) failure to carry out your duties,
responsibilities and obligations as an employee, including your obligations
under this Agreement, (ii) insubordination, (iii) the commission of an act of
theft, fraud or embezzlement or (iv) the commission of a crime punishable by
imprisonment.

 

10.         Entire Agreement.  This Agreement sets forth the entire agreement
between the parties pertaining to the subject matter herein and supersedes any
and all prior agreements or understandings between the parties pertaining to
such subject matters.

 

11.         Severability.  Should any provision of this Agreement be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this agreement in full force and effect.

 

12.         Governing Law.  This Agreement shall be governed by and interpreted
in accordance with the laws of the State of California, without regard to the
choice of law provisions thereof.

 

Mark, we sincerely appreciate your contributions to Veeco and look forward to
your support through this transition.  Please sign the acknowledgment below and
return it to Veeco no later than the close of business on September 24, 2010,
when this offer will expire if not previously accepted.

 

VEECO INSTRUMENTS INC.

ACKNOWLEDGED AND AGREED:

 

 

 

By:

/s/ Robert W. Bradshaw

 

Signed:

/s/ Mark R. Munch

Name:

Robert W. Bradshaw

 

Name:

Mark R. Munch

Title:

Sr. Vice President, Human Resources

 

Date:

September 23, 2010

 

3

--------------------------------------------------------------------------------

 